 ARMOUR & COMPANY587sation of a particular employer's operations 20This is especially true-in operations, such as here, where vital services are supplied by com-paratively limited personnel.The crucial fact in this case is thatour colleagues' new standard places a major portion of the newspaper-industry outside of the Board's jurisdiction, regardless of how manyemployees are involved, with the resultant dangers to the flow ofcommerce.We can offer only two possible reasons for the action taken hereinby our colleagues.At best, it would seem that the adoption of a dollarvolume test for newspaper companies is predicated upon an undocu-mented and, as we have already shown, an unfounded assumption thatlarge newspapers in terms of gross receipts have a pronounced impactupon interstate commerce while smaller newspapers do not.At worst,it would appear that the sole consideration for this test as for othersis an effort to restrict the Board's jurisdiction so that more of the Fed-^eral authority to regulate labor relations is administratively reallo-cated to the State governments. In our separate opinions inBreeding,'we pointed out that not only was such an objective one for congres-sional rather than Board determination, but also its successful achieve-ment was questionable because of the uncertain state of the law re-garding the legal authority of the State governments to act in areaswhere the Board has chosen to withdraw.In view of the foregoing, we agree to the assertion of jurisdictionover the instant newspaper company, not because its gross incomehappens to amount to $500,000 or more annually, but because, as a sub-scriber to, and member of, an interstate news service, a publisher ofsyndicated features, and an advertiser of nationally sold products, itis an instrumentality and channel of commerce.We believe that theBoard should continue to take jurisdiction of all such newspaper com-panies, and dissent from the adoption of an arbitrary standard whichplaces 65 percent of the daily newspapers outside the Board's juris-diction.20We think it appropriate to note that our colleagues' implied piemise, that the efficacyof a jurisdictional standard is determined by the number of employees in an industryincluded or excluded thereby, disregards the fact that Congress in enacting the statutespecifically rejected the application of such a criterionARMOUR&COMPANYandCHAUFFEURS, TEAMSTERS,&HELPERS LOCALNo. 47,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS, AFL, PETITIONER.CasesNos. 16-RC-1501 and 16-RC-1505. October 26,1954.Decision, Order, and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the Act and there-after consolidated, a hearing was held before William H. Renkel, Jr.,110 NLRB No. 80 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officerof the National LaborRelations Board.The hearingofficer's rulingsmade at thehearing are free fromprejudicial errorand are herebyaffirmed.Upon the entirerecord in this case, the Board finds :1.The Employer is engagedin commercewithin the meaning of theNational Labor Relations Act.2.The labor organizations named belowclaimto representcertainemployeesof the Employer.3.A questionaffecting commerce existsconcerning the representa-tion of certainemployees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the slaughtering of livestock, andthe processing,packing, and sale of meat productsin many plantsthroughout the United States, withits principal plant and office lo-cated in Chicago,Illinois.This proceedingis concernedwith theplant located inFort Worth, Texas.Underthe supervision of a plantmanager and a plant superintendent, the Employerconducts its oper-ations in a group of buildings within a fenced enclosure.Productsintended for distribution locally are sold and deliveredthrough thedivision designated as the wholesale market division,a branch houseoperatingunder a separate line of supervisionwhich leads directly tothe Employer's offices inChicago, andnot relatedadministratively tothe productionand maintenance operations.Case No. 16-RC-1501:The Petitionerhere seeks a unit of all garageemployeesin thegarage atthe Employer'sFortWorth plant.TheEmployertook no positionon thisunit request,but theIntervenor 1opposes the unit, contendingthat it is inappropriatebecause of thebargaininghistory and the similarityof workingconditions of garageemployees with those of the productionand maintenanceemployees.Since sometimeprior to 1948, the employeessought hereinhave beenrepresentedby the Intervenor in an overall production and mainte-nance unit.In 1943, theBoard certifiedthe Intervenoras the bargain-ing representative of allproduction and maintenanceemployees, andexcluded among others all wholesale market employeeswhich groupof employeesat that time apparently includedemployees designatedas city truckmaintenance employees.'The certification did not spe-cifically mention country truckmaintenance employees.In 1945, theIntervenor sought andwas certified as the representative of a unit ofcity truckdrivers, garage employees, city truck maintenance employees,and wholesale market employees.3 In this proceeding the Board re-frained fromgranting a self-determination election to this group todetermineits desires as to being part of the productionand mainte-1United Packinghouse Workers of America,CIO, Local 54.2 47 NLRB 1236.3 64 NLRB 413. ARMOUR & COMPANY589nance unit, as the Intervenor had requested, saying that it found sepa=rate units appropriate and would leave to the convenience of the partiestheir contract negotiations covering these employees.At the sametime, the Board found a separate unit of country truck maintenanceemployees appropriate.Shortly after these certifications in 1945, the Employer merged thecity truck maintenance employees from the wholesale market divisionand the country truck maintenance employees from the country truckdivision and the garage employees into the plant's single garage groupservicing all truck and automotive equipment.Since the reorganiza-tion of the two truck maintenance operations into a single garage op-eration, the Intervenor has represented them as part of the productionand maintenance unit.In 1948, the Intervenor was certified in a consent-election proceedingas bargaining representative of the production and maintenance em-ployees including the city and country truck maintenance employees.'Nevertheless, the Petitioner argues that the Board has not found sucha unit appropriate as the certification of 1948 was based upon a consentelection.The garage employees are under the immediate supervision of thegarage foreman who reports to the person in charge of transportation.The garage is a single building located within the fenced enclosurewhere several classifications of employees work; mechanics, lubricationmen, tire and service employees, a refrigerator mail, a parts clerk, anda truck hostler or spotter.These employees maintain and service allof the Employer's automotive equipment including trucks, tractors,and gasoline scoops.Although this group of employees is on a sepa-rate payroll, they receive the same benefits as the other employees.Some were formerly production and maintenance employees.Oc-casionally, mechanics are required to perform repair work in the plantif a breakdown occurs on automotive equipment, and at times they arerequired to go out on the road and tow in a truck or repair it on theroad.There is no evidence that these garage employees are highlyskilled or that they have served an apprenticeship.They enjoy thesame conditions of employment as the production and maintenanceemployees.From the foregoing, it is clear that the garage employees herein in-volved are not craftsmen within the contemplation of the recentAmer-ican Potashcase,5 and, for that reason, the severance requested can notbe justified on a craft basis.Nor can the severance be justified on adepartmental basis, for the garage employees herein, although appar-ently within a separate department in the Employer's plant, are not"employees identified with traditional trades or occupations distinct*Case No. 16-RM-9, not reported in printedvolumes of Board Decisions and Orders.5 AmericanPotash &Chemical Corporation.,107 NLRB 1418 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom that of other employees .. . who have a common special interest.in collective bargaining for that reason." 8Accordingly, we shall dis-miss the petition in Case No. 16-RC-1501.Case No. 16-RC-1505:The Petitioner also seeks to represent thewholesale market employees who include the city truckdrivers. This.is substantially the same group of employees as was certified by theBoard on October 19, 1948,' with the exception that since the mergerof truck maintenance employees referred to above, there is no longera city truck maintenance classification.This group of employees ispresently under a contract between the Employer and the Intervenorwhich will terminate on September 15, 1954, unless automatically re-newed.Neither.the Employer nor the Intervenor contends that theunit sought is inappropriate, and they offered to consent to an elec-tion concerning this group.The Petitioner stated that it desired to.exclude janitors from the unit, but advanced no reason for the exclu-sion.The janitors perform the usual janitorial duties.We sha11include them in the unit hereinafter found appropriate.We find that the following employees of the Employer constitute aunit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act :All city truckdrivers and wholesale market employees, including thejanitors at the Employer's Fort Worth, Texas, operation, excludingmarket office and clerical employees, receiving and shipping employ-ees, salesmen, country truckdrivers, garage employees, production andmaintenance employees, and all supervisors as defined in the Act.[The Board dismissed the petition in Case No. 16-RC-1501.][Text of Direction of Election omitted from publication.]6 Ibid.7Case No.16-RC-236, not reported in printed volumes of Board Decisions and Orders.ADVERTISERS PRODUCTION SERVICES, INC.andNEWYORK AUXILIARYUNION OF THE INTERNATIONAL STEREOTYPERS'&ELECTROTYPERS"UNION, LOCAL 1-100, AFL, PETITIONER.Case No. 2-RC-6780. Oc-tober 26,195.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.110 NLRB No. 78.